Title: From George Washington to Major General John Sullivan, 29 May 1777
From: Washington, George
To: Sullivan, John



Sir
Head Quarters Morris Town May 29th 1777

I received your favour of this date. It is of the greatest moment that the motions of the enemy on the quarter you mention, should be narrowly watched; and every step they take known by me as early as possible. I am strongly apprehensive they will shortly push for Philadelphia by water, and the counteracting their scheme will intirely depend upon my having instant intelligence of every thing they do towards it. For this purpose you will concert a plan with Col: Foreman, or the Commanding officer that way, to keep a careful eye upon them, and communicate the minutest proceeding. You had better ingage some of the inhabitants, whose attachment you can be sure of to watch

them and bring express whatever they discover to you, which you will take care to forward with all speed to me. I recommend this mode in preference to employing light horse men; because those inhabitants will know the country better than they, and may be more depended upon than perhaps many of them. I am informed a great part of Col. Moylan’s men have been raised in the city of Philadelphia, and are foreigners, and of the most vagrant kind. These men should not be employed for special purposes, where their fidelity would be eminently required.
I wrote to you this morning, desiring you would make all detachments of men, waggons, or any thing else pass by a rout different from the usual, where they will be in the greatest danger of being intercepted—They must be made to take a more Western course, as I am well informed a party of the enemy’s light horse have been as far as Somerset Court House, and no doubt they will have parties frequently scouring that way. I repeat this lest my letter should have miscarried, and because, I have it much at heart that a practice should be immediately discontinued, which without a miracle, must be attended with ill consequences. I am with regard Sir Your most Obedient servant

Go: Washington


P.S. I beg of you to inform Mr Custis if he comes by the way of Princeton that it is my desire that he goes round instead of coming the usual Road to this place.


G. W——n
